 


114 HRES 19 EH: Providing for consideration of the bill (H.R. 3) to approve the Keystone XL Pipeline, and providing for consideration of the bill (H.R. 30) to amend the Internal Revenue Code of 1986 to repeal the 30-hour threshold for classification as a full-time employee for purposes of the employer mandate in the Patient Protection and Affordable Care Act and replace it with 40 hours.
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 19 
In the House of Representatives, U. S.,

January 8, 2015
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3) to approve the Keystone XL Pipeline, and providing for consideration of the bill (H.R. 30) to amend the Internal Revenue Code of 1986 to repeal the 30-hour threshold for classification as a full-time employee for purposes of the employer mandate in the Patient Protection and Affordable Care Act and replace it with 40 hours. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3) to approve the Keystone XL Pipeline. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided among and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure and the chair and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to recommit. 
2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 30) to amend the Internal Revenue Code of 1986 to repeal the 30-hour threshold for classification as a full-time employee for purposes of the employer mandate in the Patient Protection and Affordable Care Act and replace it with 40 hours. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit. 
 
Karen L. Haas,Clerk.
